Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on October 12th, 2020 has been received and fully considered.

Claims 1-20 are pending.

Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-13, 17 of U.S. Patent No. 10,734,067 (hereinafter U.S. Pat. No. ‘067). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7-13, 17 of U.S. Pat. No. ‘067 recite similar elements in claims 1, 3-19 of the present application.
Regarding claims 1, 3-4 of the present application, claim 1 of U.S. Pat. No. ‘067 recites “A memory device, comprising: 

a plurality of latch cells each configured to store a bit of the data;  
a write driver, comprising: 
an input configured to receive the data to be stored in the plurality of latch cells;  
a pair of inverters (claimed first portion and claim 2) coupled to the input and configured to output a data signal to a first side of the plurality of latch cells;  and 
an inverter (claimed second portion and claim 3) coupled to the input and configured to generate a data false signal to a second side of the plurality of latch cells, wherein the data used to generate the data false signal is not passed through the pair of inverters.
Although claim 1 of U.S. Pat. No. ‘067 does nor recite the generation of data signal and the data false signal are performed in parallel, but claim 1 of U.S. Pat. ‘067 recites “a pair of inverters coupled to the input and configured to output a data signal to a first side of the plurality of latch cells; and an inverter coupled to the input and configured to generate a data false signal to a second side of the plurality of latch cells, wherein the data used to generate the data false signal is not passed through the pair of inverters”, which would be understood that the generation of the data signal and the data false signal are performed in parallel.

Regarding claims 5-6 of the present application, claim 2 of U.S. Pat. No. ‘067 recites “ The memory device of claim 1, wherein the first side comprises a left side of the plurality of latch cells, and the second side comprises a right side of the plurality of latch cells.”
claim 7 of the present application, claim 3 of U.S. Pat. No. ‘067 recites “The memory device of claim 1, comprising generation circuitry configured to generate dynamic voltages that are supplied to the latch cells.”, and
Claim 4 of U.S. Pat. No. ‘067 recites “The memory device of claim 3, wherein the generation circuitry comprises a plurality of sub-circuits each corresponding to latch cell of the plurality of latch cells.”

Regarding claim 8 of the present application, claim 5 of U.S. Pat. No. ‘067 recites “The memory device of claim 4, wherein each sub-circuit comprises a PMOS transistor configured to selectively decouple a respective dynamic voltage from a supply voltage based at least in part on a word line signal transitioning high for the corresponding latch cell.”

Regarding claim 9 of the present application, claim 7 of U.S. Pat. No. ‘067 recites “The memory device of claim 1, wherein each latch cell comprises: 
a first access transistor that selectively provides access to the latch cell via the first side of the plurality of latch cells;  and 
a second access transistor that selectively provides access to the latch cell via the second side of the plurality of latch cells.”

Regarding claim 10 of the present application, claim 8 of U.S. Pat. No. ‘067 recites “The memory device of claim 7, wherein each latch cell comprises: 
a first inverter coupled between the first access transistor and the second access transistor;  and 
a second inverter coupled between the first access transistor and the second access transistor, wherein the first and second inverters are disposed in opposite orientations in relation to the first access transistor and the second access transistor.”
claim 11 of the present application, claim 9 of U.S. Pat. No. ‘067 recites “The memory device of claim 8, wherein: 
the first inverter comprises: 
a first NMOS transistor;  and 
a first PMOS transistor, 
wherein gates of the first NMOS transistor and the first PMOS transistor are coupled to the first access transistor, and drain terminals of the first NMOS transistor and the first PMOS transistor are coupled to the second access transistor;  and 
the second inverter comprises: 
a second NMOS transistor;  and 
a second PMOS transistor, 
wherein gates of the second NMOS transistor and the second PMOS transistor are coupled to the second access transistor, and the drain terminals of the second NMOS transistor and the second PMOS transistor are coupled to the first access transistor.”

Regarding claim 12 of the present application, claim 10 of U.S. Pat. No. ‘067 recites “The memory device of claim 9, wherein source terminals of the first and second PMOS transistors are coupled to a voltage supply.”

Regarding claim 13 of the present application, claim 11 of U.S. Pat. No. ‘067 recites “The memory device of claim 9, comprising a voltage transistor configured to selectively couple source terminals of the first and second PMOS transistors to a voltage supply based at least in part on a word line signal configured to control access to the via the first and second access transistors.”

claim 14 of the present application, claim 12 of U.S. Pat. No. ‘067 recites “The memory device of claim 11, wherein the voltage transistor comprises a PMOS transistor configured to decouple the source terminals of the first and second PMOS transistors from the voltage supply based at least in part on an assertion of the word line signal.”

Regarding claim 15-18 of the present application, claim 13 of U.S. Pat. No. ‘067 recites “A method comprising: 
receiving data to be stored in a plurality of latch cells;  
generating a data false signal using a data false inverter (claimed third inverter in claim 17) to invert the data;  
generating a data signal using an inverter pair (claimed first and second inverters in claim 16), wherein the data used to generate the data false signal does not pass through the inverter pair used to generate the data signal (claimed splitting the data in claim 18);  
driving a first side of the plurality of latch cells using the data false signal;  and 
driving a second side of the plurality of latch cells using the data signal
Although claim 13 of U.S. Pat. No. ‘067 does nor recite the generation of data signal and the data false signal are performed in parallel, but claim 1 of U.S. Pat. ‘067 recites “a pair of inverters coupled to the input and configured to output a data signal to a first side of the plurality of latch cells; and an inverter coupled to the input and configured to generate a data false signal to a second side of the plurality of latch cells, wherein the data used to generate the data false signal is not passed through the pair of inverters”, which would be understood that the generation of the data signal and the data false signal are performed in parallel.

Regarding claim 19 of the present application, claim 17 of U.S. Pat. No. ‘067 recites “Latch circuitry apparatus comprising: 
a plurality of latch cells each configured to store a bit of data;  

a data false line coupled to a second side of the plurality of latch cells;  
a write driver, comprising: 
an input configured to receive the data;  
a data false inverter coupled to the input and configured to generate a data false signal on the data false line by inverting the data;  and 
	a pair of inverters coupled to the input and configured to generate a data signal on the data line, wherein the data used to generate the data false signal is not passed through the pair of inverters.”

Claims 2 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10,734,067 (hereinafter U.S. Pat. No. ‘067) in view of KIM (U.S. Patent Application Publication No. 2015/0055422).
See description of claims 1 and 17 of U.S. Pat. No. ‘067 in paragraph 6, supra.  Claims 1 and 17 do not recite the pair of inverters connected in series.
KIM discloses in Figure 2 a driver [141] includes first and second inverters connected in series (paragraph [0047]).
It would have been obvious to a person of ordinary skill in the art at the time the effective date of the present application to modify the latch circuitry in claims 1 and 17 of U.S. Pat. No. ‘067 by providing a pair of inverters connected in series as KIM teaches.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to connect the pair of inverters in series to regulate to timing of the signal. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:00 AM to 03:30 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827